

	

		III

		109th CONGRESS

		1st Session

		S. RES. 215

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 27, 2005

			Mr. Smith (for himself,

			 Mr. Wyden, Mrs.

			 Murray, Mrs. Feinstein, and

			 Mrs. Boxer) submitted the following

			 resolution; which was referred to the Committee on the Judiciary

		

		RESOLUTION

		Designating December 2005 as

		  National Pear Month.

	

	

		Whereas

			 pear trees imported to Oregon, Washington, and California by pioneers in the

			 1800s thrived in the unique agricultural conditions found in the Pacific

			 States;

		Whereas

			 the Pacific States are internationally renowned for producing varieties of

			 delicious, sweet, and juicy pears;

		Whereas

			 the Pacific States form the only geographic region in the United States with

			 the ideal combination of climate and geography needed to produce high-quality,

			 delicious summer and winter pear varieties;

		Whereas

			 the rich pear-growing region stretches from the Central Valley of California,

			 through the Rogue River Valley in southern Oregon, and to the banks of the

			 Columbia River in Oregon and Washington;

		Whereas

			 pears are a high-quality source of vitamin C, potassium, and dietary fiber,

			 have no cholesterol, are low in calories, and complement an active

			 lifestyle;

		Whereas

			 Oregon, Washington, and California are world-renowned for providing beautiful

			 and delicious pears;

		Whereas

			 the United States does not have an official pear month; and

		Whereas

			 designating December 2005 as National Pear Month would be a

			 suitable recognition of the affection the people of the United States hold for

			 pears and the healthful benefits of pears: Now, therefore, be it

		

	

		That the Senate—

			(1)designates December 2005 as National

			 Pear Month; and

			(2)encourages the people of the United States

			 to observe the month with appropriate ceremonies, activities, and

			 consumption.

			

